Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 17, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
  Rehearing No. 574                                                                                                       Justices




  140263(22)



  IN RE CERTIFIED QUESTION FROM THE
  UNITED STATES DISTRICT COURT FOR
  THE EASTERN DISTRICT OF MICHIGAN.
  _________________________________________
  KAREN WAESCHLE,
          Plaintiff,
                                                                     SC: 140263
  v                                                                  US Dist: 08-10393

  OAKLAND COUNTY MEDICAL EXAMINER,
  and OAKLAND COUNTY,
             Defendants.
  ________________________________________


        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 17, 2010                   _________________________________________
                                                                                Clerk